DETAILED ACTION   

1.	The Office Action is in response to Application 17374004 filed on 07/21/2021. Claims 1-20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17374004 filed on 07/21/2021.
Priority #			 Filling Data			 Country
201910033419.X	             2019-01-14			  CN
201910335981.8                      2019-04-24                               CN

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 01/06/2022, 03/21/2022, 04/07/2022, 06/30/2022, 07/27/2022, 09/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-3, 5, 8-11, 13, 16-17 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by LEE et al. (WO 2019009504).   

	Regarding claim 1, LEE teaches a processing method applied to video encoding or video decoding (fig. 12; page 8, … the video coding apparatus 200 shown in FIG. 12), wherein the method comprises: 
	obtaining size information of a current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit); 
	determining a context model index ctxInc of a flag of the current block based on the obtained size information of the current block and a size-based constraint (page 71, …The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit and the index to the context model, in order to determine the context model. The video encoding apparatus 200 may obtain an index for the context model based on at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; in which, width/height is a size-based constraint; page 14, … and information indicating the candidate block as a flag; in which, each block has a flag); 
	and performing subsequent processing based on the context model index ctxInc of the flag of the current block (page 71, …The video encoding apparatus 200 determines the context model based on at least one of the ratio or size of the shape, direction, width, and height of the encoding unit. Then, the video encoding apparatus 200 generates information on the split mode for dividing the encoding unit based on the context model, as a bit stream).

	Regarding claim 9, LEE teaches a processing apparatus used in video encoding or video decoding (fig. 12; page 8, … the video coding apparatus 200 shown in FIG. 12), , comprising: a memory (page 78, … A storage medium storing a bit stream); and a processor coupled to the memory (fig. 12, component 210) and configured to:
	obtaining size information of a current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit); 
	determining a context model index ctxInc of a flag of the current block based on the obtained size information of the current block and a size-based constraint (page 71, …The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit and the index to the context model, in order to determine the context model. The video encoding apparatus 200 may obtain an index for the context model based on at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; in which, width/height is a size-based constraint; page 14, … and information indicating the candidate block as a flag; in which, each block has a flag); 
	and performing subsequent processing based on the context model index ctxInc of the flag of the current block (page 71, …The video encoding apparatus 200 determines the context model based on at least one of the ratio or size of the shape, direction, width, and height of the encoding unit. Then, the video encoding apparatus 200 generates information on the split mode for dividing the encoding unit based on the context model, as a bit stream).

	Regarding claim 17, LEE teaches a non-transitory computer-readable storage medium storing computer instructions (page 72, … The medium may be one that continues to store computer executable programs, or temporarily store them for execution or download) , that when executed by one or more processors (fig. 12, component 210), cause the one or more processors to perform operations of: 
	obtaining size information of a current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit); 
	determining a context model index ctxInc of a flag of the current block based on the obtained size information of the current block and a size-based constraint (page 71, …The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit and the index to the context model, in order to determine the context model. The video encoding apparatus 200 may obtain an index for the context model based on at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; in which, width/height is a size-based constraint; page 14, … and information indicating the candidate block as a flag; in which, each block has a flag); 
	and performing subsequent processing based on the context model index ctxInc of the flag of the current block (page 71, …The video encoding apparatus 200 determines the context model based on at least one of the ratio or size of the shape, direction, width, and height of the encoding unit. Then, the video encoding apparatus 200 generates information on the split mode for dividing the encoding unit based on the context model, as a bit stream).

	Regarding claim 2, LEE  teaches the limitations recited in claim 1 as discussed above. In addition, LEE further discloses that if the flag of the current block is skip flag (page 17, … cu_skip_flag is extracted in the b syntax ) and an area of the current block is less than a threshold th1 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag skip_flag is 3 (page 17, Table 2, index =3), wherein the obtained size information of the current block comprises the area of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit), wherein the flag skip flag is used to indicate whether a skip mode is used for the current block (page 17, … cu_skip_flag is extracted in the b syntax. cu_skip_flag indicates whether skip mode is applied to the current encoding unit).

	Regarding claim 3, LEE  teaches the limitations recited in claim 1 as discussed above. In addition, LEE further discloses that if the flag of the current block is inter_dir (page 17, …red_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted. If the current encoding unit is not intrapredicted in the f-syntax, that is, if it is inter-predicted), and an area of the current block is less than a threshold th1 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag inter_dir is 2 (page 17, Table 2, index =2), wherein the obtained size information of the current block comprises the area of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit), wherein the flag inter_dir is used to indicate a prediction reference mode used for the current block (page 17, …. pred_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted).

	Regarding claim 5, LEE  teaches the limitations recited in claim 1 as discussed above. In addition, LEE further discloses that if the flag of the current block is pred_mode (page 19, … a prediction mode (intra or inter)), and a width of the current block is greater than a threshold th3, or a height of the current block is greater than the threshold th3 (page 42, …, a non-square shape having a width greater than the height) determining that a value of the context model index ctxInc used by the flag pred_mode is 5(page 17, Table 2, Index=4 can be interpreted as 5 since the index starts from 0) , wherein the obtained size information of the current block comprises the width of the current block or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),), wherein the flag pred_mode is used to indicate whether an intra prediction mode is used for the current block (page 17, …. pred_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted).

	Regarding claim 8, LEE  teaches the limitations recited in claim 1 as discussed above. In addition, LEE further discloses that : if the flag of the current block is split_dir (fig. 18, 810c shows split direction), and a width of the current block corresponding to a current to-be-split node is a threshold th5, and a height of the current block is greater than the threshold th5 (as shown in fig. 14, in block 410, height is greater than width), determining that a value of the context model index ctxInc used by the flag split_dir is 3 (page 17, index =3); or if the flag of the current block is split_dir, and a height of the current block corresponding to a current to-be-split node is the threshold th5, and a width of the current block is greater than the threshold th5 (page 42, …, a non-square shape having a width greater than the height)  determining that the value of the context model index ctxInc used by the flag split_dir is 4 (page 17, table 2, index =4), wherein the obtained size information of the current block comprises the width of the current block and the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),), wherein the flag split_dir is used to indicate a split direction of the current block (as shown in fig. 18, 810c shows the split direction).

	Regarding claim 10, LEE  teaches the limitations recited in claim 9 as discussed above. In addition, LEE further discloses that if the flag of the current block is skip flag (page 17, … cu_skip_flag is extracted in the b syntax ) and an area of the current block is less than a threshold th1 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag skip_flag is 3 (page 17, Table 2, index =3), wherein the obtained size information of the current block comprises the area of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit), wherein the flag skip flag is used to indicate whether a skip mode is used for the current block (page 17, … cu_skip_flag is extracted in the b syntax. cu_skip_flag indicates whether skip mode is applied to the current encoding unit).

	Regarding claim 11, LEE  teaches the limitations recited in claim 8 as discussed above. In addition, LEE further discloses that if the flag of the current block is inter_dir (page 17, …red_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted. If the current encoding unit is not intrapredicted in the f-syntax, that is, if it is inter-predicted), and an area of the current block is less than a threshold th1 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag inter_dir is 2 (page 17, Table 2, index =2), wherein the obtained size information of the current block comprises the area of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit), wherein the flag inter_dir is used to indicate a prediction reference mode used for the current block (page 17, …. pred_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted).

	Regarding claim 13, LEE  teaches the limitations recited in claim 9 as discussed above. In addition, LEE further discloses that if the flag of the current block is pred_mode (page 19, … a prediction mode (intra or inter)), and a width of the current block is greater than a threshold th3, or a height of the current block is greater than the threshold th3 (page 42, …, a non-square shape having a width greater than the height) determining that a value of the context model index ctxInc used by the flag pred_mode is 5(page 17, Table 2, Index=4 can be interpreted as 5 since the index starts from 0) , wherein the obtained size information of the current block comprises the width of the current block or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),), wherein the flag pred_mode is used to indicate whether an intra prediction mode is used for the current block (page 17, …. pred_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted).

	Regarding claim 16, LEE  teaches the limitations recited in claim 9 as discussed above. In addition, LEE further discloses that : if the flag of the current block is split_dir (fig. 18, 810c shows split direction), and a width of the current block corresponding to a current to-be-split node is a threshold th5, and a height of the current block is greater than the threshold th5 (as shown in fig. 14, in block 410, height is greater than width), determining that a value of the context model index ctxInc used by the flag split_dir is 3 (page 17, index =3); or if the flag of the current block is split_dir, and a height of the current block corresponding to a current to-be-split node is the threshold th5, and a width of the current block is greater than the threshold th5 (page 42, …, a non-square shape having a width greater than the height)  determining that the value of the context model index ctxInc used by the flag split_dir is 4 (page 17, table 2, index =4), wherein the obtained size information of the current block comprises the width of the current block and the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),), wherein the flag split_dir is used to indicate a split direction of the current block (as shown in fig. 18, 810c shows the split direction).

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 4, 6-7, 12, 14-15, 18-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (WO 2019009504) and in view of Sian et al. (JP 2020504506).
 
	Regarding claim 4, LEE  teaches the limitations recited in claim 1 as discussed above. In addition, LEE further discloses that an area of the current block is less than a threshold th1, or a width of the current block is greater than a threshold th2, or a height of the current block is greater than the threshold th2 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block.
	Sian discloses of the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block (page 11, Syntax data associated with a CU may, for example, describe the partitioning of the CU into one or more PUs. The partitioning mode may differ between whether the CU is skip-mode or direct mode-coded, intra-prediction mode-coded, or inter-prediction mode-coded). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block as a modification to the method for the benefit of that describe the partitioning of the CU into one or more PUs  with different modes (see page 11).
	Regarding claim 6, LEE  teaches the limitations recited in claim 1 as discussed above. In addition, LEE further discloses that and a width of the current block is greater than a threshold th3, or a height of the current block is greater than the threshold th3, (page 42, …, a non-square shape having a width greater than the height)  determining that a value of the context model index ctxInc used by the flag root_cbf is 1 (page 17, table 2, Index =1), wherein the obtained size information of the current block comprises the width of the current block or the height of the current block (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),)); the flag root_cbf is used to indicate whether there is a residual after the current block is coded (page 3, current block is predicted based on the reference block, and the residual block generated by subtracting the prediction block generated from the prediction result from the current block is encoded).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is root_cbf.
	Sian discloses of the flag of the flag of the current block is root_cbf (page 10,   Syntax data in the bitstream may also define a size for the CTU…each treeblock may be divided into coding units (CUs) according to a quadtree. In general, a quadtree data structure contains one node per CU, with the root node corresponding to a treeblock). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the flag of the current block is root_cbf as a modification to the method for the benefit of that , each treeblock may be divided into coding units according to a quadtree (see page 10). 
	Regarding claim 7, LEE  teaches the limitations recited in claim 1 as discussed above. In addition, LEE further discloses that a picture region in which the current block is located is an I slice or an I frame (page 64, … a slice type (e.g., I slice) , and a width of the current block is th4 (page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N); page 42, …, a non-square shape having a width greater than the height), determining that a value of the context model index ctxInc used by the flag qt_split_flag is 3 (page 17, table 2, Index =3), wherein the obtained size information of the current block comprises the width of the current block and a height of the current block (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),)).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block.
	Sian discloses of the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block (page 15, , the CTB is first partitioned using a quadtree partitioning technique, and the nodes are divided into four quarters until one node reaches the minimum allowed quadtree leaf node size. Tree partitioning can be repeated. The minimum allowed quadtree leaf node size may be indicated to the video decoder by the value of the syntax element MinQTSize). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block as a modification to the method for the benefit of that using a quadtree partitioning technique (see page 15).

	Regarding claim 12, LEE  teaches the limitations recited in claim 9 as discussed above. In addition, LEE further discloses that an area of the current block is less than a threshold th1, or a width of the current block is greater than a threshold th2, or a height of the current block is greater than the threshold th2 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block.
	Sian discloses of the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block (page 11, Syntax data associated with a CU may, for example, describe the partitioning of the CU into one or more PUs. The partitioning mode may differ between whether the CU is skip-mode or direct mode-coded, intra-prediction mode-coded, or inter-prediction mode-coded). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block as a modification to the apparatus for the benefit of that describe the partitioning of the CU into one or more PUs  with different modes (see page 11).
	Regarding claim 14, LEE  teaches the limitations recited in claim 9 as discussed above. In addition, LEE further discloses that and a width of the current block is greater than a threshold th3, or a height of the current block is greater than the threshold th3, (page 42, …, a non-square shape having a width greater than the height)  determining that a value of the context model index ctxInc used by the flag root_cbf is 1 (page 17, table 2, Index =1), wherein the obtained size information of the current block comprises the width of the current block or the height of the current block (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),)); the flag root_cbf is used to indicate whether there is a residual after the current block is coded (page 3, current block is predicted based on the reference block, and the residual block generated by subtracting the prediction block generated from the prediction result from the current block is encoded).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is root_cbf.
	Sian discloses of the flag of the flag of the current block is root_cbf (page 10,   Syntax data in the bitstream may also define a size for the CTU…each treeblock may be divided into coding units (CUs) according to a quadtree. In general, a quadtree data structure contains one node per CU, with the root node corresponding to a treeblock). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the flag of the current block is root_cbf as a modification to the apparatus for the benefit of that , each treeblock may be divided into coding units according to a quadtree (see page 10).
	Regarding claim 15, LEE  teaches the limitations recited in claim 9 as discussed above. In addition, LEE further discloses that a picture region in which the current block is located is an I slice or an I frame (page 64, … a slice type (e.g., I slice) , and a width of the current block is th4 (page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N); page 42, …, a non-square shape having a width greater than the height), determining that a value of the context model index ctxInc used by the flag qt_split_flag is 3 (page 17, table 2, Index =3), wherein the obtained size information of the current block comprises the width of the current block and a height of the current block (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),)).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block.
	Sian discloses of the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block (page 15, , the CTB is first partitioned using a quadtree partitioning technique, and the nodes are divided into four quarters until one node reaches the minimum allowed quadtree leaf node size. Tree partitioning can be repeated. The minimum allowed quadtree leaf node size may be indicated to the video decoder by the value of the syntax element MinQTSize). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block as a modification to the apparatus for the benefit of that using a quadtree partitioning technique (see page 15).

	Regarding claim 18, LEE  teaches the limitations recited in claim 17 as discussed above. In addition, LEE further discloses that if the flag of the current block is skip flag (page 17, … cu_skip_flag is extracted in the b syntax ) and an area of the current block is less than a threshold th1 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag skip_flag is 3 (page 17, Table 1, MVR index =3), wherein the obtained size information of the current block comprises the area of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit), wherein the flag skip flag is used to indicate whether a skip mode is used for the current block (page 17, … cu_skip_flag is extracted in the b syntax. cu_skip_flag indicates whether skip mode is applied to the current encoding unit);
	if the flag of the current block is inter_dir (page 17, …red_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted. If the current encoding unit is not intrapredicted in the f-syntax, that is, if it is inter-predicted), and an area of the current block is less than a threshold th1 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag inter_dir is 2 (page 17, Table 1, MVR index =2), wherein the obtained size information of the current block comprises the area of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit), wherein the flag inter_dir is used to indicate a prediction reference mode used for the current block (page 17, …. pred_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted);
	an area of the current block is less than a threshold th1, or a width of the current block is greater than a threshold th2, or a height of the current block is greater than the threshold th2 (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block.
	Sian discloses of the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block (page 11, Syntax data associated with a CU may, for example, describe the partitioning of the CU into one or more PUs. The partitioning mode may differ between whether the CU is skip-mode or direct mode-coded, intra-prediction mode-coded, or inter-prediction mode-coded). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the current block is direct flag, wherein the flag direct_flag is used to indicate whether a direct mode is used for the current block as a modification to the non-transitory computer-readable storage medium  for the benefit of that describe the partitioning of the CU into one or more PUs  with different modes (see page 11).
	Regarding claim 19, LEE  teaches the limitations recited in claim 17 as discussed above. In addition, LEE further discloses that if the flag of the current block is pred_mode (page 19, … a prediction mode (intra or inter)), and a width of the current block is greater than a threshold th3, or a height of the current block is greater than the threshold th3 (page 42, …, a non-square shape having a width greater than the height) determining that a value of the context model index ctxInc used by the flag pred_mode is 5(page 17, Table 2, Index=4 can be interpreted as 5 since the index starts from 0) , wherein the obtained size information of the current block comprises the width of the current block or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),), wherein the flag pred_mode is used to indicate whether an intra prediction mode is used for the current block (page 17, …. pred_mode_flag indicates whether the current coding unit is intra-predicted or inter-predicted);
	and a width of the current block is greater than a threshold th3, or a height of the current block is greater than the threshold th3, (page 42, …, a non-square shape having a width greater than the height)  determining that a value of the context model index ctxInc used by the flag root_cbf is 1 (page 17, table 2, Index =1), wherein the obtained size information of the current block comprises the width of the current block or the height of the current block (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),)); the flag root_cbf is used to indicate whether there is a residual after the current block is coded (page 3, current block is predicted based on the reference block, and the residual block generated by subtracting the prediction block generated from the prediction result from the current block is encoded).
	It is noticed that LEE does not disclose explicitly of the flag of the current block is root_cbf.
	Sian discloses of the flag of the flag of the current block is root_cbf (page 10,   Syntax data in the bitstream may also define a size for the CTU…each treeblock may be divided into coding units (CUs) according to a quadtree. In general, a quadtree data structure contains one node per CU, with the root node corresponding to a treeblock). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the flag of the current block is root_cbf as a modification to the non-transitory computer-readable storage medium  for the benefit of that , each treeblock may be divided into coding units according to a quadtree (see page 10).
	Regarding claim 20, LEE  teaches the limitations recited in claim 17 as discussed above. In addition, LEE further discloses that a picture region in which the current block is located is an I slice or an I frame (page 64, … a slice type (e.g., I slice) , and a width of the current block is th4 (page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N); page 42, …, a non-square shape having a width greater than the height), determining that a value of the context model index ctxInc used by the flag qt_split_flag is 3 (page 17, table 2, Index =3), wherein the obtained size information of the current block comprises the width of the current block and a height of the current block (page 57, … a size of a slice or less), determining that a value of the context model index ctxInc used by the flag direct_flag is 1 (page 17, Table 1, MVR index =1), wherein the obtained size information of the current block comprises the area of the current block, or the width of the current block, or the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),));
	if the flag of the current block is split_dir (fig. 18, 810c shows split direction), and a width of the current block corresponding to a current to-be-split node is a threshold th5, and a height of the current block is greater than the threshold th5 (as shown in fig. 14, in block 410, height is greater than width), determining that a value of the context model index ctxInc used by the flag split_dir is 3 (page 17, index =3); or if the flag of the current block is split_dir, and a height of the current block corresponding to a current to-be-split node is the threshold th5, and a width of the current block is greater than the threshold th5 (page 42, …, a non-square shape having a width greater than the height)  determining that the value of the context model index ctxInc used by the flag split_dir is 4 (page 17, table 2, index =4), wherein the obtained size information of the current block comprises the width of the current block and the height of the current block (page 71, … The video encoding apparatus 200 may obtain an arrangement for mapping at least one of the ratio, or the size, of the shape, direction, width, and height of the encoding unit; page 33, … If the lengths of the widths and heights of the encoding units are different (4Nx2N, 2Nx4N, 4NxN, or Nx4N),), wherein the flag split_dir is used to indicate a split direction of the current block (as shown in fig. 18, 810c shows the split direction)
	It is noticed that LEE does not disclose explicitly of the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block.
	Sian discloses of the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block (page 15, , the CTB is first partitioned using a quadtree partitioning technique, and the nodes are divided into four quarters until one node reaches the minimum allowed quadtree leaf node size. Tree partitioning can be repeated. The minimum allowed quadtree leaf node size may be indicated to the video decoder by the value of the syntax element MinQTSize). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the flag of the current block is qt_split_flag, wherein the flag qt_split_flag is used to indicate whether quadtree split is used for the current block as a modification to the non-transitory computer-readable storage medium for the benefit of that using a quadtree partitioning technique (see page 15).

11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423